Citation Nr: 0514236	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  01-09 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
scars of the frontal region of the head, face, nose, and 
right lower quadrant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from September 1969 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision in which 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, granted service connection for 
scars of the frontal region of the head, face, nose and right 
lower quadrant, and rated the disability as noncompensably 
disabling, effective December 15, 1999.  The RO also denied 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).

Regarding the PTSD claim, in November 2004, the veteran 
withdrew the issue from appeal and indicated that he did not 
want to pursue a claim of entitlement to a total rating based 
on individual unemployability.  As such, no additional action 
in this regard is warranted.  38 C.F.R. § 20.204 (2004).

Regarding the multiple scar claim, in June 2003, the RO 
increased the zero percent rating to 10 percent, effective 
December 15, 1999.  Because the veteran appealed the RO's 
determination at the time of an initial rating and a higher 
rating is available, separate ratings can be assigned for 
separate periods of time based on facts found -a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999); AB v. Brown, 6 Vet. App. 35 (1993).  Given the 
foregoing, the issue on appeal is as stated on the title 
page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In November 2001, the veteran indicated that he wanted to 
appear at a local hearing before a member of the Board.  By 
correspondence received in May 2005 the veteran, via his 
representative, confirmed that he wanted to appear at an in-
person travel board hearing.  Thus, additional development in 
this regard is warranted.  38 C.F.R. § 20.700.  

The case is REMANDED for the following action:

Scheduled the veteran to appear at an in-
person hearing with a member of the Board 
at the local RO.

The Board intimates no opinion as to any final outcome 
warranted.  No action is required of the veteran until he is 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




